Appeal from a judgment of the County Court of Columbia County (Zittell, J.), rendered May *97813, 1991, convicting defendant upon his plea of guilty of the crime of absconding from temporary release in the first degree.
Defendant claims that County Court should have held a hearing concerning the sufficiency of his plea allocution. He bases this claim on a letter written to the court subsequent to his plea in which he asserts his innocence and expresses his dissatisfaction with counsel. Initially, we note that insofar as defendant never specifically moved prior to sentencing or made a postverdict motion to vacate the judgment of conviction, appellate review of the plea allocution is precluded (see, People v Lopez, 71 NY2d 662). In any event, at no time during the plea did defendant make any claims with respect to his innocence (see, People v Howard, 138 AD2d 525) or assert any dissatisfaction with counsel (cf., People v Martin, 168 AD2d 794). The minutes of the plea reveal that it was knowingly and voluntarily made and defendant admitted during the allocution the necessary elements of the charged crime (see, People v Morris, 107 AD2d 973). Furthermore, at sentencing County Court expressed its concern over the statements made in the letter and at three separate points in the proceeding informed defendant that he could request new counsel and seek to vacate his plea, to which defendant repeatedly replied in the negative. Insofar as the court gave defendant ample opportunity to substantiate his claims, the failure to conduct an evidentiary hearing was not improper (see, People v Zuk, 130 AD2d 886, lv denied 70 NY2d 659). Defendant’s remaining contentions have been considered and rejected as lacking in merit.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.